Citation Nr: 1007770	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  02-00 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependents' educational benefits under 
Chapter 35, Title 38, United States Code.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The Veteran had active duty service from August 1942 to 
November 1945.  He died in September 1999.  The appellant is 
advancing her appeal as the Veteran's widow.

The appeal comes before the Board of Veteran's Appeals 
(Board) from a June 2000 rating decision by a Regional Office 
(RO) of the United States Department of Veterans Affairs 
(VA).  

In a January 2003 decision, the Board denied the appellant's 
claims.  In June 2003, the United States Court of Appeals of 
Veterans Claims (Court) granted a motion of the Secretary of 
VA, and vacated the Board decision, and remanded the case to 
the Board for further development and readjudication.

The Board remanded the case to the RO in November 2003.  In a 
September 2004 decision, the Board denied the appellant's 
claims.  In December 2005, the Court granted a joint motion 
of the Secretary of VA and the appellant, vacated the 
September 2004 Board decision, and remanded the case to the 
Board for readjudication.

The Board readjudicated the claim in January 2007 and again 
denied the appellant's claims.  In September 2008, the Court 
rendered judgement.  In an August 2008 memorandum decision, 
the Court noted that the Board erred in denying the Veteran's 
claim when it relied on the October 2006 independent medical 
expert (IME) opinion.  The Court vacated the Board's January 
2007 decision and remanded to the Board for an adequate 
medical opinion and further adjudication in accordance with 
its decision.      

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in September 1999; the death certificate 
lists the immediate cause of death as end stage Alzheimer's 
disease (multiple infarct); with underlying causes of 
rheumatic heart disease, mitral insufficiency, atrial 
fibrillation due to hypertension, due to congestive heart 
failure; and with benign prostatic hypertrophy as the other 
significant condition contributing to death, but not 
resulting the underlying cause.  

2.  The disorders that caused the Veteran's death did not 
manifest during the Veteran's military service or for many 
years thereafter, nor were they otherwise related to service.

3.  The Veteran did not have rheumatic fever during his 
active duty service.  

4.  At the time of the Veteran's death, service connection 
had not been established for any disability.

5.  No service-connected disability was an immediate or 
contributing cause of the Veteran's death; nor was any 
service-connected disability etiologically related to the 
cause of the Veteran's death.  


CONCLUSIONS OF LAW

1.  The Veteran's death was not caused by, or substantially 
or materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310, 3.312 (2009).

2.  The criteria for entitlement to a dependent's educational 
assistance allowance, under Chapter 35, Title 38, United 
States Code, have not been met.  38 U.S.C.A. §§ 3500, 
3501(a)(1), 5107 (West 2002); 38 C.F.R. § 21.3021(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant notice regarding her cause of 
death claim and Dependents' Educational Benefits under 
Chapter 35, Title 38, United States Code by letter dated in 
February 2004, subsequent to the June 2000 adjudication.  The 
notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Hupp v. Nicholson, 21 Vet. App. 342 (2006) notifying her 
of the requirements of a claim for dependency and indemnity 
compensation (DIC).  The RO subsequently reviewed the record 
and again determined that entitlement to the benefits sought 
was not warranted. 
                                                                     
While the February 2004 notification did not advise the 
appellant of the laws regarding degrees of disability or 
effective dates for any grant of service connection, no new 
disability rating or effective date for award of benefits 
will be assigned as the claims pertain to service connection 
for cause of death and for DEA, which are denied.  
Accordingly, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).   

The appellant has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
her claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the appellant has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Duty to Assist

VA has obtained service and private treatment records, and 
the Veteran's death certificate; assisted the appellant in 
obtaining evidence; obtained a VA examination in October 
2001; and two separate specialists' opinions in October 2006 
(with an addendum in November 2006) and July 2009.  In a 
statement received in March 2009, the appellant checked the 
appropriate box to indicate that she did not have anything 
else to submit and that she wanted to proceed immediately 
with the readjudication of her appeal.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and 
the appellant and her representative have not contended 
otherwise.  

The Board acknowledges the finding of the Court in August 
2008 that VA's duty to assist the appellant was not met 
because the October 2006 independent medical opinion obtained 
by the Board was based on an inaccurate factual premise.  The 
Board subsequently obtained a July 2009 independent medical 
opinion which, for reasons discussed late in the analysis, 
the Board finds to be based on the accurate facts of this 
case and to be otherwise accompanied by a detailed rationale 
supported by the facts.  The Board finds the July 2009 
opinion to be fully adequate and therefore concludes that 
VA's duty to assist the appellant has now been met in keeping 
with the Court's August 2008 guidance.  

In sum, VA has substantially complied with the notice and 
assistance requirements and the appellant is not prejudiced 
by a decision on the claims at this time.



Analysis

At the time of the Veteran's death in 1999, service connection 
has not been established for any disabilities.  The death 
certificate indicates that the immediate cause of death was end 
stage Alzheimer's disease (multiple infarct) which had been 
present for two years.  Underlying causes were reported to be 
rheumatic heart disease, mitral insufficiency, atrial 
fibrillation, hypertension, congestive heart failure.  It was 
noted that benign prostatic hypertrophy was another significant 
condition that contributed to the Veteran's death but not 
resulting in the underlying causes.  An autopsy was not 
performed.  

The Veteran's spouse is claiming that the cause of the Veteran's 
death was due to rheumatic fever the Veteran allegedly had during 
active duty in World War II, which led to rheumatic heart disease 
that caused the Veteran's death.  The essential question in this 
case is whether the Veteran had rheumatic fever during his active 
duty service.  Such question is clearly medical in nature. 

In a claim of service connection for the cause of the 
veteran's death, evidence must be presented that links the 
fatal disease to a period of military service or to an 
already service-connected disability.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.312 (2009).  Evidence must 
be presented showing that a service-connected disability is 
either the principal or contributory cause of death.  A 
service-connected disability is the principal cause of death 
when that disability, either singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  A contributory 
cause of death must be causally connected to death and must 
have substantially or materially contributed to death; 
combined to cause death; or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities [such as 
cardiovascular-renal disease (including hypertension) and all 
forms of valvular heart disease] are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The Veteran's service medical records reflect that no heart 
disorder was noted on his July 1942 service entrance 
examination.  The Veteran was seen in May 1944 for a fever of 
undetermined cause.  He had eight sick days as a result of 
that illness.  He was also seen in May 1944 for a fungus 
infection.  In June 1944, he was seen reporting a several 
week history of progressive tiredness, headache, dizziness, 
poor appetite, insomnia, and nervousness.  His temperature 
was normal, and examination was essentially negative.  He had 
five sick days.  The treating practitioner's impression was 
operational fatigue.  In July 1944, the Veteran was seen for 
a fever of undetermined cause.  He had headache, backache, 
nausea, and malaise.  On examination, the pharynx, heart, 
lungs, and abdomen were normal.  He had fourteen sick days.  
No heart disorder was noted on the Veteran's November 1945 
service separation examination.

The claims file contains records of private medical treatment 
of the Veteran in the 1980s and 1990s.  Those records show 
diagnosis and treatment of heart disorders.  Many records 
from the early 1980s forward reflect that the Veteran 
reported having had rheumatic fever during service in World 
War II.  The earliest date of onset of heart disorder 
manifestations related in available records is the mid-1970s.  
In an August 1983 rheumatology consultation, for example, the 
consulting physician noted that six or seven years earlier 
the Veteran had developed shortness of breath, slight chest 
pain, and palpitations, and was found to have grade four/six 
mitral insufficiency.  The examiner's assessment was valvular 
heart disease, predominantly mitral stenosis, probably 
secondary to rheumatic fever.

In 2001, the RO requested that a VA physician review the 
claims file and provide an opinion.  In an October 2001 
opinion, M. N., M.D., indicated that physicians used a set of 
criteria called the Jones Criteria to determine whether an 
illness could be diagnosed as rheumatic fever.  Dr. N. noted 
that the Veteran's service medical records from 1944 and 1945 
did not state that the Veteran had any of the signs listed as 
major criteria in the Jones Criteria.  Dr. N. noted that 
rheumatic fever was common in the 1940s, but concluded that 
the evidence did not show that the Veteran had rheumatic 
fever at that time.

In January 2002, Steven B . Sotman, M.D., wrote that he had 
treated the Veteran while he had endocarditis.  Dr. Sotman 
stated:

[The veteran's] endocarditis was a direct 
result of having rheumatic fever and 
rheumatic heart valve which then 
subsequently became infected.  Any 
subsequent problems related to this valve 
such as congestive failure would be 
related in my opinion to the rheumatic 
fever.

The Board subsequently denied the appeal in September 2004.  
As noted in the introduction, in December 2005, the Court 
granted a joint motion of the Secretary of VA and the 
appellant, and vacated the September 2004 Board decision, and 
remanded the case to the Board for readjudication.  In the 
joint motion, the parties agreed that the Board had relied on 
an inadequate medical opinion, i.e., Dr. N.'s opinion.  The 
parties stated that, contrary to Dr. N.'s opinion, there was 
evidence that the Veteran met the Jones Criteria for a 
diagnosis of rheumatic fever, as the Veteran had 
endocarditis.

In June 2006, the Board requested an independent medical 
expert opinion regarding the likely etiology of the Veteran's 
heart disease and the likely cause of his death.  The Board 
asked for opinions about the likelihood, based on the 
evidence, that the Veteran had acute rheumatic fever during 
service, that the bacterial endocarditis he had in 1987 was 
rheumatic heart disease, and that any rheumatic heart disease 
he had was related to rheumatic fever or other events in 
service.

In October 2006, J. Ronald Mikolich., M.D., Chief of the 
Cardiology Section of the Northeastern Ohio Universities 
College of Medicine (NEOUCOM), reviewed the Veteran's record 
and provided an opinion in response to the Board's questions.  
In response to the Board's first question, Dr. Mikolich noted 
that the Veteran's temperature was normal when he was seen 
for fatigue in June 1944, and that fatigue was not reported 
when the Veteran was found to have a fever in July 1944.  
Therefore, it did not appear that the fatigue and fever were 
present at the same time.  Dr. Mikolich concluded that there 
was "no factual evidence in the Veteran's service medical 
records to support a diagnosis of acute rheumatic fever 
during his period of active military service."

In response to the Board's second question, Dr. Mikolich 
noted that findings of a 1988 echocardiographic study of the 
Veteran's heart were "more consistent with myxomatous 
degeneration of the mitral valve, rather than a rheumatic 
etiology."  Dr. Mikolich explained that carditis, as 
included in the Jones Criteria for diagnosing rheumatic 
fever, referred to pancarditis, which was separate from and 
unrelated to bacterial endocarditis.  He indicated that 
bacterial endocarditis was not a manifestation of acute 
rheumatic fever according to the Jones Criteria.  Dr. 
Mikolich stated that it was as likely as not that the 
Veteran's mitral valve pathology was identifiable as 
rheumatic heart disease.

In response to the Board's third question, Dr. Mikolich 
opined:

It is unlikely that the patient's 
possible rheumatic heart disease had its 
clinical onset in-service or was caused 
by an in-service event such as acute 
rheumatic fever.

In reviewing Dr. Mikolich's opinion, the Board noted that, in 
his response to the Board's second question, Dr. Mikolich had 
appeared to explain that medical findings tended to show that 
the Veteran's heart disease was not rheumatic heart disease.  
The Board found that Dr. Mikolich's conclusion that it was as 
likely as not that the Veteran's bacterial endocarditis was 
best identified as rheumatic heart disease, seemed 
inconsistent with Dr. Mikolich's explanation.  In October 
2006, the Board wrote to Dr. Mikolich and asked him to 
clarify his opinion on this point.

In November 2006, Dr. Mikolich indicated that he was amending 
his opinion to say that it was highly unlikely that the 
Veteran's mitral valve pathology was identified as rheumatic 
heart disease.  Dr. Mikolich explained that it was difficult 
to evaluate data as old as those in the Veteran's case, and 
that this had made a decision on the Board's second question 
difficult.  He indicated that, overall, "highly unlikely" 
was more appropriate than "as likely as not" to describe 
the likelihood that the Veteran's mitral valve pathology in 
the 1980s was rheumatic heart disease.

Based in large part on the 2006 independent medical opinion of 
Dr. Mikolich, the Board denied the appeal in January 2007.  The 
Board essentially found that the preponderance of the evidence 
was against a finding that the Veteran suffered from rheumatic 
fever during his service.  As noted in earlier discussion of VA's 
duty to assist the appellant, the Court subsequently vacated the 
Board's January 2007 decision based on a finding that the 2006 
independent medical opinion relied upon by the Board was based on 
an inaccurate factual premise.  The Court's opinion focused on 
evidence showing that the Veteran suffered from both a fever and 
from malaise at the same time whereas service records show both 
symptoms on July 18, 1945.  

The Board requested another independent medical opinion, and 
subsequently received a June 2009 opinion Mark Schmidhofer, M.S., 
M.D., FACC, Director of the Cardiology Consultation Service of 
the University of Pittsburgh Medical Center Cardiovascular (UPMC) 
Institute and an assistant professor of medicine at UPMC.  Dr. 
Schmidhofer began by indicating that he had reviewed the 
Veteran's claims file and was responding to specific questions 
posed to him.  Dr. Schmidhofer then summarized the relevant 
evidence considered in reaching his opinion.  The Board notes 
that Dr. Schmidhofer did specifically note the July 18, 1945, 
service record which showed that the Veteran was seen for various 
complaints, including malaise with a temperature of 102.8 
degrees.

Dr. Schmidhofer then proceeded by answering the following 
questions:

Question (1): Is there any factual evidence in the Veteran's 
service treatment records which supports diagnoses of either 
acute rheumatic fever (ARF) or rheumatic valvular pathology 
(RHD) during his period of active military service?  It is 
requested that your response include appropriate discussion 
of the Jones Criteria for rheumatic fever.  It is further 
requested that your response include appropriate discussion 
of the fever and malaise which were documented in the July 
1945 service treatment record.    

The Dr. Schmidhofer responded that the diagnosis of rheumatic 
fever could be challenging when confronted with active 
symptoms, and is even harder retrospectively based on a chart 
review.  In support of his opinion, Dr. Schmidhofer cited to 
Braunwald's standard textbook of cardiology (Libby, P. Heart 
disease: a textbook of cardiovascular medicine. 2008.  
Saunders, Elsevier, Philadelphia, PA).  It was noted that the 
Jones criteria are typically used for its diagnosis, despite 
the fact that they are based more on expert consensus rather 
than on clinical trials.  He stated that the major criteria 
are carditis, polyarthritis, chorea, erythema marginatum, and 
subcutaneous nodules.  Minor criteria include the clinical 
findings of arthralgia, fever, and laboratory findings of 
elevated acute phase reactants.  Dr. Schmidhofer stated that 
the textbook notes that since 1965, evidence of a prior group 
A Streptococcal infection, either by positive throat culture 
or Streptococcal antigen test or antibodies have been 
considered to be an essential (textbook's emphasis) criterion 
for the diagnosis.  He said that recent modifications 
emphasize arthritis over arthralgias, and eliminate various 
elements from the minor criteria such as epistaxis, abdominal 
and pre-cordial pain, and pulmonary findings.  He reported 
that the textbook notes that a) two major or b) one major 
with two minor manifestations plus evidence of a preceding 
group A beta hemolytic Strep infection are required for a 
primary episode diagnosis.  He said that the textbook 
provides that neither myocarditis nor carditis can be 
expected to occur in the absence of valvular disease, and if 
evidence of valvular involvement is not present, alternative 
non-rheumatic causes must be considered.  The textbook noted 
that the soft, blowing systolic murmur of mitral regurgiation 
is a hallmark of carditis in rheumatic fever and that murmur 
has been the basis of the diagnosis.  

Applying the research to the Veteran's case, Dr. Schmidhofer 
noted that in 1944 and 1945, the Veteran had at most one 
minor criterion-fever.  Dr. Schmidhofer clarified that he 
used the term "at most" because it was not clear how long 
the Veteran's febrile episodes lasted.  Dr. Schmidhofer 
continued that in May 1944, it seemed that the Veteran's 
fever lasted only a few hours prior to his visit to the 
physician and did not recur.  He noted that on one occasion 
in 1945, the Veteran's fever was 102.8 and that on another 
occasion in July, the Veteran's fever was 102.  On a separate 
occasion in July, the Veteran's temperature was 100, which he 
noted was at most marginally constitutes being febrile (upper 
limit of normal is as high as 100.4 depending on the source).  
In general, he said, rheumatic fever goes on for some period 
of time.  Dr. Schmidhofer stated that there was no note in 
the chart of the Veteran complaining or having by examination 
pharyngitis and stated that there is no evidence to think 
that the Veteran had a prior streptococcal infection.  

He further stated that it has been suggested that Veteran's 
symptoms malaise might indicate carditis.  Dr. Schmidhofer 
stated that it is certainly true that carditis can cause 
fatigue and malaise, as can a myriad of other diagnosis.  He 
noted that though it is true that evidently the combination 
of scarlet or rheumatic fever occurred in the military during 
World War II very frequently, at least in the continental 
United States (Thomas, RJ Penicillin prophylaxis for 
streptococcal Infections in the United States Navy and Marine 
Recruits.  Review of Infectious Disease, 1988:10(1):125-130), 
most of these episode occurred in recruits, shortly after 
entry to the service.  Dr. Schmidhofer commented that 
certainly the number of non-rheumatic episodes of nonspecific 
"viral type" syndromes, causing headache, myalgias, 
malaise, and fatigue, vastly outnumber the number of episodes 
of rheumatic fever.  

Dr. Schmidhofer further commented that the diagnosis of 
rheumatic carditis requires valvular involvement and that 
there is no evidence that the Veteran had a heart murmur at 
the time.  He stated that it was certainly possible that the 
examining physician failed to detect it, but that is 
unknowable.  He further stated that if the carditis caused 
the Veteran's malaise, it would be on the basis of reduced 
cardiac output, which would be a result of significant 
valvular dysfunction with a louder murmur, which would be 
much harder to miss than other more subtle heart murmurs.  

To address a potential question of whether echocardiography 
might have detected subliminal valvular disease, Dr. 
Schmidhofer responded that it certainly might have, but the 
American Heart Association (AHA) guideline update of 2002 
concludes that echo alone should not constitute either a 
major or minor criteria (though they acknowledge opposing 
opinions) (Ferrieri, P Proceedings of the Jones Criteria 
workshop.  Circulation 2002; 106: 2521.)

For the purpose of clarity, Dr. Schmidhofer addressed some 
statements provided in the December 2005 Joint Motion.  He 
referred to the following statement: "the medical evidence 
of record reflects that the Veteran appears to have met the 
Jones criteria in that he had endocarditis. . . . which is 
one major clinical manifestation, as well as possibly 
polyarthritis, gout, another major clinical manifestation. . 
. . and possibly two of the minor criteria. . .. fever, 
arthralgia, or previous rheumatic fever."  

Dr. Schmidhofer noted that the Veteran's endocarditis 
occurred in 1987 and that this is not relevant to the episode 
the Veteran had in 1944 or 1945.  He additionally noted that 
this cannot be considered as fulfilling the Jones criteria 
during those clinical episodes.  Dr. Schmidhofer reported 
that he saw no records in either of those years of the 
Veteran complaining of any joint complaints.  He noted that 
gout was apparently diagnosed in 1980 when the Veteran was 
placed on allopurinol.  Dr. Schmidhofer stated that gout is 
not the arthritis seen in rheumatic fever, nor is it a major 
(or minor) criterion.  Rather, gout is related to the deposit 
of uric acid crystals in the joint space, whereas arthritis 
of rheumatic fever is immunologically mediated.  

With respect to the "and possibly two of the minor criteria. 
. .. fever, arthralgia, or previous rheumatic fever," Dr. 
Schmidhofer noted that the Veteran had only one, which was 
fever.  He noted that this could have been rheumatic fever.  
However, based on no antecedent history of pharyngitis or 
streptococcal infection, no documentation of carditis (heart 
murmur or abnormal heart size by examination), no other major 
criteria, modest, relatively short-lived fever and symptoms 
complex and no other minor criteria, Dr. Schmidhofer believed 
that the diagnosis of rheumatic fever would be considered 
highly unlikely.    

Question (2): Given factual evidence of record, what is the 
likelihood (i.e. very likely, as likely as not, or highly 
unlikely) that the Veteran's mitral valve pathology which was 
the basis for his subacute bacterial endocarditis (SBE) in 
1987 is best identified as rheumatic heart disease (RHD)?  It 
is requested that your response include appropriate 
discussion as to the "endocarditis" which is included as a 
criterion for ARF (Jones Criteria) and the SBE which was 
diagnosed in 1987.    

Dr. Schmidhofer responded, "Certainly if he did not have 
rheumatic fever in the service, any subsequent rheumatic 
heart disease would not be connected to it."  He noted that 
it is certainly conceivable that the Veteran had rheumatic 
fever either before or after his time in service, giving rise 
to subsequent rheumatic heart disease.  Dr. Schmidhofer noted 
that it was probable that the Veteran did have rheumatic 
heart disease, although not certain.  He noted that he was 
not presented with postmortem examination confirming it.  He 
said that some of the Veteran's echocardiograms suggest that 
the Veteran may have had mitral valve prolapse and this can 
cause both mitral regurgiation and be a nidus for 
endocarditis, but for the purposes of the discussion, it is 
at least as likely as not that the Veteran had rheumatic 
heart disease, particularly since he may have had some aortic 
valve involvement.  Thus, he thought it was as likely as not 
that the rheumatic mitral valve pathology predisposed the 
Veteran to the endocarditis of 1987.  He did not think, 
however, it was due to any of the episodes of which there 
were records in 1944 or 1945.   
	
Question (3): If your response to question (2) is affirmative 
(i.e. either very likely or as likely as not) as to the 
presence of RHD, what is the likelihood that the Veteran's 
RHD either had its clinical onset in service or was caused by 
an in-service event, including ARF?  If your response is 
affirmative as to RHD being of in-service onset or causally 
related to service, what is the likelihood that RHD played a 
role in the Veteran's death?    

Dr. Schmidhofer stated that the primary cause on the death 
certificate is listed as Alzheimer's dementia; however, in 
parentheses it also lists multi-infarct dementia.  He noted 
that these are two different entities, with the former being 
characterized by the presence of senile (neuritic) plaques 
and neurofibrillary tangles, where as the latter is 
characterized by evidence of multiple cerebral infarctions.  
He stated that if the Veteran had Alzheimer's dementia, he 
did not think it was related to the Veteran's heart disease 
because the pathogenies are different.  If the Veteran had 
multi-infarct dementia, he said, it certainly could be 
related to his atrial fibrillation, which is known to cause 
recurrent cerebral embolization resulting in infarction.  

He noted that there are other causes of multi-infarct 
dementia, but if the Veteran had it, he thought it was at 
least as likely as not to be due to his atrial fibrillation.  
Dr. Schmidhofer noted that there are other causes of atrial 
fibrillation, but certainly mitral regurgitation is one of 
them, and thus he thought it was as likely as not that the 
Veteran's atrial fibrillation was related to his mitral 
regurgitation.  Based on the information at hand, Dr. 
Schmidhofer noted that it was impossible to distinguish the 
two.  He stated that it was as likely as not that it was 
multi-infarct dementia, and if so, he did not think it as 
likely as not related to his heart disease, which was as 
likely as not rheumatic, but again, not related to a service 
event from which Dr. Schmidhofer had documentation.

Dr. Schmidhofer concluded that it was highly unlikely that 
the episode depicted in the claims file in 1944 and 1945 
demonstrated that the Veteran had rheumatic fever at the 
time.  He thought it was as likely as not that it was 
rheumatic heart disease that predisposed the Veteran to his 
endocarditis in 1987.  Dr. Schmidhofer further stated that he 
thought it as likely as not that the death was related to 
multi-infarct dementia, which was likely or not was related 
to the Veteran's atrial fibrillation, which was as likely as 
not related to his mitral regurgitation.

The Board notes here that among the factors for assessing the 
probative value of a medical opinion are the examiner's 
access to the claims file, and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000). After considering all of the medical evidence, the 
Board finds that the opinion rendered in July 2009 opinion 
was offered with benefit of review of the evidence and is 
supported by a detailed and persuasive rationale.  The 
examiner discussed why the assertions in support of the 
appellant's claim were not persuasive and cited to medical 
literature to support his rationale.  Here, Dr. Schmidhofer 
addressed every argument and what he believed were potential 
arguments.  

Based on a review of the Veteran's service treatment record, 
he explained why the Veteran did not meet the Jones criteria 
despite the presence of fever and malaise in July 1945.  He 
then explained why the Veteran did not have another major 
criteria-carditis.  He noted that there were a number of 
non-rheumatic episodes of nonspecific "viral type" syndrome 
and that there was no evidence of heart murmur at the time.  
He entertained the argument that it was possible that a 
doctor failed to detect it, but dismissed the possibility 
noting that the type of murmur associated with malaise would 
be hard to miss.  He also addressed a potential question of 
whether echocardiography might have detected subliminal 
vulvar disease, but noted that the AHA guidelines conclude 
that it should not constitute as a major or minor criteria.  
He even addressed the concern raised in December 2005 Joint 
Motion that the Veteran had gout, but explained that this was 
neither the type of arthritis associated with rheumatic 
fever, nor a major/minor criteria.  While Dr. Schmidhofer 
acknowledged that it was possible that the Veteran had 
rheumatic fever, Dr. Schmidhofer referred to the Veteran's 
treatment record and noted what the Veteran had been and had 
not been treated for.  He acknowledged that it was 
conceivable that the Veteran did have rheumatic fever, but 
that it would have been either before or after his time in 
service.  

With a view toward the Court's reasons for finding that the 
2006 independent medical opinion was based on an inaccurate 
factual premise, the Board observes that Dr. Schmidhofer's 
July 2009 opinion discusses in detail the medical 
significance of the symptoms documented in the July 18, 1945, 
service record.  Dr. Schmidhofer persuasively explains that 
although the malaise referenced at that time might have been 
indicative of carditis, a diagnosis of carditis requires 
valvular involvement and there was no evidence of a heart 
murmur at that time.  Dr. Schmidhofer emphasized that the 
type of murmur associated with carditis would have been a 
louder murmur which would be much harder to miss than other 
more subtle heart murmurs.  

Overall, the Board finds that the July 2009 opinion to be 
fully adequate and persuasive.  It is comprehensive, 
detailed, supported by the accurate facts of the case and 
medical resources.  The Board is compelled to find that the 
preponderance of the evidence is against a finding that the 
Veteran had rheumatic fever during service or that the cause 
of the Veteran's death was otherwise related to service.  

II.  Dependents' Educational Benefits

The appellant is also claiming entitlement to dependents' 
educational benefits under Chapter 35, Title 38, United 
States Code.

For the surviving spouse to qualify for payment of basic 
educational assistance under 38 U.S.C.A. chapter 35, the 
Veteran must have died from a service-connected disability or 
have died while have a disability evaluated as total and 
permanent in nature resulting from a service-connected 
disability.  See 38 U.S.C.A. § 3501; 38 C.F.R. § 21.3021.

At the time of the Veteran's death, service connection had 
not been established for any disability.  Additionally, the 
Veteran did not have a disability evaluated as total and 
permanent in nature resulting from a service-connected 
disability.

Thus, entitlement to dependents educational benefits under 
Chapter 35, Title 38, United States Code must be denied.




ORDER

The appeal is denied as to both issues.  




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


